DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
In view of the Appeal Brief filed on June 29, 2021, PROSECUTION IS HEREBY REOPENED. New ground of rejection is set forth below.
To avoid abandonment of the application, Appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/Rafael Pérez-Gutiérrez/Supervisory Patent Examiner, Art Unit 2642                                                                                                                                                                                                                                                                                                                                                                                                         Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


the claimed invention.

Claims 102, 106-108, 111, and 112 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Freda et al. (US 2018/0092017, hereinafter Freda).

Regarding claim 102, Freda teaches a method of operation of a radio access network  comprising a first radio access node (serving eNB - par [0291]) and a second radio access node (“another eNB” – par [0291], also referred to as “the different eNB” in par [0292]), the method comprising: 
determining that a first user equipment (UE) (the WTRU – par [0291]) that is served by the first radio access node should start relaying communications with the radio access network through a second UE (mobile relay WTRU corresponds to claimed “second UE”.  Based on mobile relay selection criteria, the WTRU or the serving eNB may select the mobile relay WTRU which is served by another eNB – par [0291]. FIG. 2 shows to-network relaying feature.); 
determining whether the second UE is served by the first radio access node (Based on mobile relay selection criteria … the serving eNB may select the mobile relay WTRU which is served by another eNB – par [0291]. the cell identification of the mobile relay WTRU to which the WTRU wishes to perform a connection may be sent to the WTRUs serving eNB – par [0292]); and 
in response to determining that the second UE is served not by the first radio access node but by the second radio access node, initiating a handover such that the first and second UEs are served by the same radio access node (the eNB may trigger a handover to the different eNB (e.g., if this is possible). For example, the cell identification of the mobile relay WTRU to which the WTRU wishes to perform a connection may be sent to the WTRUs serving eNB. The eNB may initiate/configure intra/inter frequency measurements in the WTRU and/or may start a handover of the WTRU to the different eNB, while rejecting the request to start a mobile relay connection or delaying it until after the 
handover – par [0292]). 
Regarding claim 106, Freda teaches claim 102 and further teaches further comprising, after the handover is complete, starting relaying through the second UE (The eNB may initiate/configure intra/inter frequency measurements in the WTRU and/or may start a handover of the WTRU to the different eNB, while rejecting the request to start a mobile relay connection or delaying it until after the handover – par [0292]. “delaying until after handover” indicates the mobile relay connection starts after the handover).
Regarding claim 107, Freda teaches claim 102 and further teaches comprising determining 
whether the second UE is served by the first radio access node by: receiving a notification from the first UE containing an identifier; and using the identifier to identify the radio access node that is serving the second UE (the cell identification of the mobile relay WTRU to which the WTRU wishes to perform a connection may be sent to the WTRUs serving eNB – par [0292].
Regarding claim 108, Freda teaches a radio access network, comprising a first radio access node (serving eNB - par [0291]) and a second radio access node (another eNB – par [0291], also referred to as “the different eNB” in par [0292]), the first radio access node and the second radio access node each comprising a processor and a memory, the memories containing instructions executable by the processors (FIG. 1B, par [0036], [0037]), such that the radio access network is operable to: 
determine that a first user equipment (UE) that is served by the first radio access node should start relaying communications with the radio access network through a second UE (mobile relay WTRU corresponds to claimed “second UE”. Based on mobile relay selection criteria, the WTRU or the serving eNB may select the mobile relay WTRU which is served by another eNB – par [0291]. FIG. 2 shows to-network relaying feature);
determine whether the second UE is served by the first radio access node (Based on mobile 
relay selection criteria … the serving eNB may select the mobile relay WTRU which is served by another eNB – par [0291]. the cell identification of the mobile relay WTRU to which the WTRU wishes to perform a connection may be sent to the WTRUs serving eNB – par [0292]); and 
in response to determining that the second UE is served not by the first radio access node but by the second radio access node, initiate a handover such that the first and second UEs are served by the same radio access node (the eNB may trigger a handover to the different eNB (e.g., if this is possible). For example, the cell identification of the mobile relay WTRU to which the WTRU wishes to perform a connection may be sent to the WTRUs serving eNB. The eNB may initiate/configure intra/inter frequency measurements in the WTRU and/or may start a handover of the WTRU to the different eNB, while rejecting the request to start a mobile relay connection or delaying it until after the handover – par [0292]).
Regarding claim 111, Freda teaches a method of operation of a first radio access node (serving eNB - par [0291]) in a radio access network further comprising a second radio access node (another eNB – par [0291], also referred to as “the different eNB” in par [0292]), the method comprising:
determining that a first user equipment (UE) that is served by the first radio access node should start relaying communications with the radio access network through a second UE (mobile relay WTRU corresponds to claimed “second UE”. Based on mobile relay selection criteria, the WTRU or the serving eNB may select the mobile relay WTRU which is served by another eNB – par [0291]. FIG. 2 shows to-network relaying feature); 
determining whether the second UE is served by the first radio access node (Based on mobile relay selection criteria … the serving eNB may select the mobile relay WTRU which is served by another eNB – par [0291]. the cell identification of the mobile relay WTRU to which the WTRU wishes to perform a connection may be sent to the WTRUs serving eNB – par [0292]); and 
in response to determining that the second UE is served not by the first radio access node but 
by the second radio access node, determining whether to initiate handover of the first UE to the second radio access node or to initiate handover of the second UE to the first radio access node such that the first and second UEs are served by the same radio access node (the eNB may trigger a handover to the different eNB (e.g., if this is possible). For example, the cell identification of the mobile relay WTRU to which the WTRU wishes to perform a connection may be sent to the WTRUs serving eNB. The eNB may initiate/configure intra/inter frequency measurements in the WTRU and/or may start a handover of the WTRU to the different eNB, while rejecting the request to start a mobile relay 
connection or delaying it until after the handover – par [0292]); and 
either instructing the second radio access node to initiate handover of the second UE to the first radio access node or initiating handover of the first UE to the second radio access node (the eNB may trigger a handover to the different eNB (e.g., if this is possible). For example, the cell identification of the mobile relay WTRU to which the WTRU wishes to perform a connection may be sent to the WTRUs serving eNB. The eNB may initiate/configure intra/inter frequency measurements in the WTRU and/or may start a handover of the WTRU to the different eNB, while rejecting the request to start a mobile relay connection or delaying it until after the handover – par [0292]).
Regarding claim 112, Freda teaches a first radio access node (serving eNB - par [0291])  in a radio access network further comprising a second radio access node (another eNB – par [0291], also referred to as “the different eNB” in par [0292]), the first radio access node comprising a processor and a memory, the memory containing instructions executable by the processor (FIG. 1B, par [0036], [0037]), such that the first radio access node is operable to:
determine that a first user equipment (UE) that is served by the first radio access node should start relaying communications with the radio access network through a second UE (mobile relay WTRU corresponds to claimed “second UE”. Based on mobile relay selection criteria, the WTRU or the serving eNB may select the mobile relay WTRU which is served by another eNB – par [0291]. FIG. 2 shows to-
network relaying feature);
determine whether the second UE is served by the first radio access node (Based on mobile relay selection criteria … the serving eNB may select the mobile relay WTRU which is served by another eNB – par [0291]. the cell identification of the mobile relay WTRU to which the WTRU wishes to perform a connection may be sent to the WTRUs serving eNB – par [0292]); 
and in response to determining that the second UE is served not by the first radio access node but by the second radio access node (Based on mobile relay selection criteria … the serving eNB may select the mobile relay WTRU which is served by another eNB – par [0291]. the cell identification of the mobile relay WTRU to which the WTRU wishes to perform a connection may be sent to the WTRUs serving eNB – par [0092]), determine whether to initiate handover of the first UE to the second radio access node or to initiate handover of the second UE to the first radio access node such that the first and second UEs are served by the same radio access node (the eNB may trigger a handover to the different eNB (e.g., if this is possible). For example, the cell identification of the mobile relay WTRU to which the WTRU wishes to perform a connection may be sent to the WTRUs serving eNB. The eNB may initiate/configure intra/inter frequency measurements in the WTRU and/or may start a handover of the WTRU to the different eNB, while rejecting the request to start a mobile relay connection or delaying it until after the handover – par [0292]); and either instruct the second radio access node to initiate handover of the second UE to the first radio access node or initiate handover of the first UE to the second radio access node (the eNB may trigger a handover to the different eNB (e.g., if this is possible). For example, the cell identification of the mobile relay WTRU to which the WTRU wishes to perform a connection may be sent to the WTRUs serving eNB. The eNB may initiate/configure intra/inter frequency measurements in the WTRU and/or may start a handover of the WTRU to the different eNB, .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 103-105 are rejected under 35 U.S.C. 103 as being unpatentable over Freda in view of Lin et al. (US 2013/0244661, hereinafter Lin).
Note: Lin’s FIGs 10A, 10B, 11A, 11B and associated paragraphs are cited bellow. According to paragraph [0130], it appears that messages S1103 and S1106 are incorrectly illustrated in FIG. 11B and should point to opposite directions.
Regarding claim 103, Freda teaches claim 102 but fails to teach wherein the step of initiating the handover comprises: determining whether to initiate handover of the first UE to the second radio access node or to initiate handover of the second UE to the first radio access node 
However, Lin teaches Lin teaches wherein the step of initiating the handover comprises: determining whether to initiate handover of the first UE to the second radio access node or to initiate handover of the second UE to the first radio access node (Lin teaches scenarios for performing D2D communications between UEA 1011, corresponding to claimed “first UE” served by Control Node A 1001, “first radio access node”, and UE B 1012, “second UE” served by Control Node B 1002 “first radio access node” (FIGs. 10A, 10B, 11A, 11B) wherein either UE A1011 is handed over from Control Node A 1001 to  Control Node B 1002 (FIG. 10B, par [0127]) or UE B 1012 is handed over from Control Node B 1002 to  Control Node A 1001 (FIG. 11B, par [0130]) depending on the movements of the UEs (par [0124], [0129]).
Therefore, it would be obvious to execute the feature taught by Lin in Freda to allow efficient resource utilization in D2D communication (par [0006]).
Regarding claim 104, Freda teaches claim 102 but fails to teach wherein the step of determining whether to initiate handover of the first UE to the second radio access node or to initiate handover of the second UE to the first radio access node is performed in the first radio access node. 
However, Lin teaches Lin teaches wherein the step of determining whether to initiate handover of the first UE to the second radio access node (Lin teaches scenarios for performing D2D Control node A – FIG 10B, step S1031, par [0127]) or to initiate handover of the second UE to the first radio access node is performed in the first radio access node (UE B 1012 is handed over from Control Node B 1002 to  Control Node A 1001, upon Control Node A issuing Handover Response S1106 – par [0129], [0130], FIG. 11A, FIG 11B).
Therefore, it would be obvious to execute the feature taught by Lin in Freda to allow efficient resource utilization in D2D communication (par [0006]).
Regarding claim 105, Freda teaches claim 102 but fails to teach wherein the step of determining whether to initiate handover of the first UE to the second radio access node or to initiate handover of the second UE to the first radio access node is performed in the second radio access node. 
However, Lin teaches Lin teaches wherein the step of determining whether to initiate handover of the first UE to the second radio access node (Lin teaches scenarios for performing D2D communications between UEA 1011, corresponding to claimed “first UE” served by Control Node A 1001, “first radio access node”, and UE B 1012, “second UE” served by Control Node B 1002 “first radio access node” (FIGs. 10A, 10B, 11A, 11B) wherein UE A1011 is handed over from Control Node A 1001 to  Control Node B 1002 (FIG. 10B, par [0124], [0127]), a hand over is performed upon Control node B issuing Handover Request response S1034 – FIG 10B, steps S1034, 1035 - par [0127]) or to initiate handover of the second UE to the first radio access node is performed in the second radio access node (UE B 1012 is handed over from Control Node B 1002 to  Control Node A 1001 - par [0129], [0130], FIG. 11A, FIG 11B. Handover Request S1103 is issued by Control node B – par [0130]).


Response to Arguments
Applicant’s arguments with respect to claims 102-108, 111 and 112 have been considered but are moot in view of new ground of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC THAI NGOC VU whose telephone number is (571)270-5901. The examiner can normally be reached M-F, 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



/QUOC THAI N VU/Primary Examiner, Art Unit 2642                                                                                                                                                                                         

/Rafael Pérez-Gutiérrez/Supervisory Patent Examiner, Art Unit 2642